169 S.W.3d 558 (2005)
STATE of Missouri, Respondent,
v.
Stanley D. PENN, Appellant.
No. ED 84686.
Missouri Court of Appeals, Eastern District, Division Five.
August 23, 2005.
Amy M. Bartholow, Columbia, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Stanley D. Penn (hereinafter, "Defendant") appeals from the judgment entered after a jury found him guilty of distribution of a controlled substance, Section 195.211 RSMo (2000)[1], and sale of a controlled substance, Section 195.211. The trial court sentenced Defendant to two concurrent six year terms of imprisonment. Defendant raises two points on appeal, claiming his right not to testify was violated and the trial court's failure to act sua sponte resulted in manifest injustice.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory citations are to RSMo (2000) unless otherwise indicated.